Citation Nr: 1725702	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, with bilateral cataracts and renal dysfunction.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

There matters were previously before the Board in June 2013, December 2013, and December 2014 when they were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board also remanded issues with regard to service connection for several disabilities; those issues were subsequently granted; thus, they are no longer for appellate consideration.

The Board finds that there has been substantial compliance with its remand directives.  In its December 2014 remand, the Board directed that VA obtain and associate with the claim file any compensation and pension examination reports conducted after April 2014; this was based on a VMBS entry noting an 8/11/14 request for a peripheral neuropathy examination.  In its April 2017 written brief presentation, the Veteran's representative noted that no such examination report is associated with the claim file.  Upon review of the record, the Board finds that the Veteran did not have a peripheral neuropathy examination after April 2014.  An Agent Orange Peripheral Neuropathy Review form reflects that on 8/12/14, the request for an "exam" was received.  The form further reflects that a review of the claim file was conducted on 7/21/15; the "exam" was a review of the claim file to determine if there was evidence of early onset peripheral neuropathy.  It was not an examination of the actual Veteran.  The Veteran has not provided any evidence, or even asserted in a lay statement any date of an examination, that he actually underwent a physical examination.  Moreover, the finding as to no early onset peripheral neuropathy is immaterial as the Veteran is already in receipt of service connection for such.   

In its brief, the Veteran's representative also asserted that the RO failed to provide an adequate supplemental statement of the case (SSOC) with comprehensive reasons and bases, and contends that a remand for another SSOC is appropriate.  The Board disagrees.  While the Board must provide adequate reasons and bases for its decisions under the provisions of 38 U.S.C.A. § 7104(d)(1), the regulation for issuance of an SSOC does not mandate such.  38 C.F.R. § 19.31 states that the purpose of the SSOC is "to inform the appellant of any material changes in, or additions to, the information included in the Statement of the Case or any prior Supplemental Statement of the Case."   In September 2016, the RO complied with 38 C.F.R. § 19.31 and issued an SSOC.  A remand for it to issue a more comprehensive SSOC would merely delay Board adjudication of the issues and serve no useful benefit to the Veteran.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's diabetes mellitus has not required insulin, regulation of activities, hospitalization of at least once a year, or twice monthly visits to a diabetic care provider. 

2.  Throughout the rating period on appeal, the Veteran has not had symptoms of cataracts and/or renal dysfunction which manifest to a compensable degree.

3.  During the rating period on appeal, the Veteran's right lower extremity disability has been productive of no more than mild incomplete paralysis of the affected
nerve(s).

4.  During the rating period on appeal, the Veteran's left lower extremity disability has been productive of no more than mild incomplete paralysis of the affected
nerve (s). 

5.  The Veteran's service-connected disabilities have not been shown by competent credible evidence to be of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus, type II, with bilateral cataracts and renal dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.120, Diagnostic Code (DC) 7913 (2016).

2.  The criteria for a rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DCs 7913-8621 (2016).

3.  The criteria for a rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DCs 7913-8621.

4.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
A May 2011 VA memorandum reflects a formal finding on the unavailability of medical records from the Social Security Administration (SSA) based on an April 2011 response from SSA, in which it stated records for the Veteran do not exist.  Thus, VA does not have a further duty to assist with regard to obtaining any such records. 

Legal Criteria

Rating Disabilities in General   

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Diabetes Mellitus

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation. See 38 C.F.R. § 4.119.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913. Note 1 following 38 C.F.R. § 4.119.

Rating Peripheral Neuropathy

Peripheral neuropathy is rated based on the affected nerves and whether the symptoms are analogous to complete paralysis or incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8719.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Moreover, the rating schedule provides that neuralgias characterized by dull and intermittent pain of a typical distribution so as to identify the nerve, are to be rated on the same scale with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124. 

Words such as "mild," "moderate," and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

The Veteran's diabetes with cataracts and renal dysfunction is evaluated as 20 percent disabling effective from February 2008 under DC 7913.   

The Veteran would be entitled to a 40 percent evaluation if the evidence reflected that his diabetes required insulin, restricted diet, and regulation of activities.  The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).) 

The Board has reviewed the Veteran's clinical records, which are summarized below, and finds that the evidence does not support a rating in excess of 20 percent for any period of time on appeal. 

An August 2008 VA examination report reflects that the there was no history of hospitalization or surgery associated with the Veteran's diabetes, and no episodes of hypoglycemic reactions or ketoacidoses.  The Veteran's treatment for his diabetes was a restricted diet, and oral medication.  Regulation of activities was not prescribed. 

Private medical treatment records from Rush Medical Group family practice reflect that the Veteran walked up to eight miles per day on a good day (July 2009), was not symptomatic of low glucose levels shown on labs (January 2010), and had no complaints and/or felt fairly good and was to continue on his diet and maintenance medications (e.g. October 2008, April 2009, July 2009, October 2009, April 2010, October 2010, and January 2011).  None of these records reflect evidence which would warrant a higher rating. 

An April 2011 VA examination report for TDIU purposes reflects that the Veteran reported increased thirst, increased urination, and episodes of hypoglycemia.  The examiner noted that the Veteran's diabetes mellitus does not prevent employment but may mildly impact physical labor, and was not likely to impact sedentary labor. 

A March 2012 record for a weight loss program reflects that the Veteran was following a diet, was "mildly" compromised due to diabetes, and had done well with weight loss.  It was noted that he was compliant with exercise recommendations.  He was advised to continue diet and exercise.  

An August 2013 VA examination report reflects that the Veteran's diabetes is treated with oral hypoglycemic agent(s) and managed by restricted diet.  It further reflects that there is no regulation of activities.  The Veteran reported that the frequency of seeing his diabetic care provider was less than twice a month.  He had no episodes of ketoacidoses and/or no episodes of hypoglycemia requiring hospitalization over the past 12 months.  It was noted that the Veteran's diabetic condition may likely mildly impact physical activities.   
claiming individual unemployability
An April 2014 VA examination report reflects that Veteran's diabetes is treated with oral hypoglycemic agent(s) and managed by restricted diet.  It further reflects that there is no regulation of activities.  The Veteran reported frequency of diabetic care is less than twice a month.  He had no episodes of ketoacidoses and/or no episodes of hypoglycemia requiring hospitalization over the past 12 months.  It was noted that he had weight loss and strength but the percentage loss was noted to be 0.  The examiner found that the Veteran's diabetes "may likely mildly impact physical and sedentary labor secondary to potential hypoglycemia and fatigue."

In sum, the clinical evidence is against a finding that the Veteran's diabetes mellitus warrants a rating in excess of 20 percent.  The Board finds that the clinical records are the most probative evidence with regard to the Veteran's prescribed treatment.  There is nothing in the clinical records to reflect that the Veteran's diabetes would require a regulation of activities which is required for a 40 percent or higher evaluation, or require insulin.  To the contrary, the Veteran has been encouraged to exercise, and his disability is managed with an oral hypoglycemic agent. 

The Board has also considered whether the Veteran is entitled to a separate rating for complications of diabetes mellitus, but finds that he is not.

In a May 2009 rating decision, the RO granted service connection for cataracts, effective from February 2008 and assigned a noncompensable rating.  An August 2008 VA eye examination report reflects that the Veteran has uncorrected far vision of 20/20 bilaterally and uncorrected near vision of 20/100 bilaterally.  Visual acuity was better than 5/200.  He had early cataracts, with neither lens having been removed.  He had normal funduscopic examination, no visual field defect, and normal findings on slit lamp examination.

A July 2013 VA eye examination report reflects that since the Veteran had been followed by VA, there had been no findings of significance.  His uncorrected distance /far vision was 20/40 or better.  His corrected distance was 20/40 or better.  His uncorrected near vision was 20/100 in the right eye and 20/70 in the left eye.  His corrected near vision was 20/40 or better.  He had normal slip lamp examination findings, normal fundus findings, and no visual field defect.  The Veteran had a preoperative cataract in each eye.  There was no aphakia or dislocation.  The examiner found that the Veteran's cataracts were age-related and did not find additional progression due to diabetes.  There was no retinopathy. 

Visual acuity is rated on the basis of corrected distance vision.  (See 38 C.F.R. § 4.76(b)(1).  As the Veteran's corrected vision was 20/40 or better, it is noncompensable. 

The Board has also considered whether the Veteran is entitled to a separate rating for renal dysfunction, but finds that he is not.  An August 2008 VA diabetes mellitus examination report reflects that there is no history of renal colic, renal dysfunction or renal failure.  It was noted that there is no literature to support that renal cysts are a complication of diabetes.  The examiner stated that although diabetes mellitus may result in kidney disease, the Veteran did not have kidney disease.  

An April 2014 VA diabetes mellitus examination report reflects that the Veteran had renal dysfunction of weakness due to renal dysfunction and eGFR-90.Oc.  "eGFR" is the abbreviation for "estimated glomerular filtration rate.  He did not require regular dialysis, renal tubular disorder, or frequency attacks of colic.  It was noted that his current kidney condition may likely mildly to moderately impact physical and sedentary labor secondary to weakness and fatigue.  Laboratory results were normal (negative) for albumin/proteinuria, and the Veteran did not have hypertension due to renal dysfunction.  His BUN level and creatinine level were both normal.

A compensable rating is warranted for renal dysfunction if there is albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight enema or hypertension was least 10 percent disabling under DC 7101.  (An August 2008 reflects that the Veteran's hypertension was diagnosed prior to the onset of diabetes; there is no clinical evidence that it has been aggravated by diabetes.)   
Moreover, the evidence does not support a finding that a rating of 60, 80, or 100 percent is warranted because the Veteran does not meet the criteria for those evaluations (i.e. no evidence of define decrease in kidney function, persistent edema, BUN at least 40 mg%, creatine at least 4mg%, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; requiring regular dialysis, or markedly decreased function of kidney or other organ systems.)  

The Board has considered whether the Veteran is entitled to a separate rating for upper extremity peripheral neuropathy related to diabetes but finds that he is not.  An August 2008 VA diabetes mellitus examination report reflects that there was no impairment of the upper extremities, and there are no clinical records that the Veteran has upper extremity peripheral neuropathy causally related to, or aggravated by his diabetes. 

Finally, the Board notes that the Veteran is separately rated for peripheral neuropathy of the lower extremities, as discussed in further detail below, and for erectile dysfunction. 

In sum, the Board finds that in examining the entire record, a rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus for any period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Peripheral Neuropathy of the Right Lower Extremity
Peripheral Neuropathy of the Left Lower Extremity

The Veteran's right and left lower disabilities are each rated as 20 percent disabling under DCs 7913-8621 effective from August 16, 2010, the date of his claim.  Under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  Thus, the Board has considered the evidence from one year prior to the date on which the Veteran filed a claim to determine whether it reflects a worsening during that period.   

Private records from Rush Medical Group reflect that the Veteran's deep and superficial reflexes appeared to be intact and normal (e.g. See January 2009, April 2009, July 2009, October 2009, January 2010, April 2010, July 2010, and October 2010 records.) 

An April 2011 VA TDIU examination report reflects that the Veteran stated that his peripheral neuropathy prevents employment due to nerve damage and numbness to the left foot which causes him to trip.  Upon examination, he had normal sensory examination to vibration, pain/pinprick, position sense, and light touch.  There was no dysesthesia.  He had full active movement against full resistance.  He had normal muscle tone, and no muscle atrophy.  The examiner found that despite the Veteran's assertions, peripheral neuropathy does not prevent employment; it was likely to moderately impact physical labor, and not likely to impact sedentary labor.  Under the rating code, where involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

A December 2011 VA podiatry record reflects that tactile sensation is grossly intact to the bilateral feet at 10GM of monofilament wire.

A January 2012 VA clinical record reflects that the Veteran had normal muscle strength, but his vibration sense was decreased and reflexes were not elicited.  A February 2012 VA podiatry record reflects that tactile sensation is grossly intact to bilateral feet at 10GM of monofilament wire.  

An August 2013 VA examination report reflects that the Veteran had mild left lower extremity constant pain, moderate left lower extremity intermittent pain, moderate left lower paresthesias and/or dysesthesias, and moderate numbness.  He had no such symptoms for the right lower extremity.  For muscle strength, he had normal muscle strength except for right knee extension and left ankle plantar flexion which was a 4/5.  The Veteran had 1+ (hypoactive) reflexes except for the left knee and left ankle which were a 0 (absent).  Upon sensory examination, he had normal sensation to light touch, with the exception of the left lower extremity which had decreased upper anterior thigh, decreased thigh/knee, and decreased foot/toes.  Upon special tests for the nerves of the lower extremities, it was noted that he had normal right sciatic nerve, but incomplete paralysis of the left which was mild in nature.  

He also had incomplete mild deficit of the external popliteal, musculocutaneous superficial peroneal, anterior tibial deep peroneal, internal popliteal tibial nerve, and posterior tibial nerve.  He did not use an assistive device.  The examiner found that the Veteran's peripheral neuropathy may likely mildly impact physical labor secondary to lack of coordination and fatigue, but may not likely impact sedentary labor. 

Numerous VA Podiatry records also reflect that the Veteran had normal sensation to fine touch, intact movement, and grossly intact sensation bilaterally (e.g. October 2013, January 2014, March 2014, May 2014, July 2014, October 2014, March 2015, and May 2015, July 2015, September 2015, November 2015, and March 2016 records.)

VA Records in May 2016 note that the Veteran's sensation was grossly intact to both feet and that he denied numbness or tingling.  However, other May 2016 VA records note "partially insensate" on left lower extremity foot, and "insensate" to monofilament on right foot.  Subsequent July and August 2016 VA podiatry records reflect that sensation was grossly intact to both feet.  

At the outset, the Board notes that the 2013 VA examiner was the first medical professional of record to make specific findings regarding several nerves of the lower extremities.  As noted above, he found that the external popliteal (common peroneal) (DCs 8521, 8621, 8721), musculocutaneous (superficial peroneal) (8522,8622, 8722), anterior tibial (deep peroneal) (DC 8523, 8623, 8723), internal popliteal (tibial) (DC 8524, 8624, 8724), and the posterior tibial (DC 8525,8625, 8725), nerves were all affected. 

The Board has considered whether separate ratings would be appropriate in this case.  Although different nerves have been noted to be affected, the symptomatology associated with the bilateral lower extremities appears to be impossible to separate between the nerves affected.  In essence, those nerves are effectively one disability.  There is no indication in the medical records that the different nerves call for separate methods of treatment or otherwise should be separately rated.  Separate ratings under each of the potentially applicable diagnostic codes would entail compensating the Veteran twice for the same symptoms. See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  The Board will rate the Veteran under the diagnostic code that provides for the highest possible rating for his symptom.

The evidence is against a finding that the Veteran's disability warrants a rating in excess of 20 percent.  Notably, his impairment of the musculocutaneous nerve and anterior tibial nerve would warrant a noncompensable rating, while the internal popliteal, posterior tibial and would warrant a 10 percent at most due to the mild nature.  A 20 percent is warranted for moderate incomplete paralysis of the external popliteal nerve.

A rating in excess of 20 percent is warranted if the evidence supports a finding of severe incomplete paralysis or complete paralysis under diagnostic codes other than the sciatic nerve.  For a rating in excess of 20 percent under the diagnostic codes for the sciatic nerve, moderately severe incomplete paralysis warrants a 40 percent evaluation, while severe with marked muscular atrophy incomplete paralysis warrants a 60 percent evaluation.  An 80 percent evaluation, the highest schedular evaluation available, is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

Although the Veteran has had less sensation than normal, and absent or decreased reflexes at times, his peripheral neuropathy, which was clinically described as mild, has not been shown to warrant a rating in excess of 20 percent. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

TDIU

The Veteran is in receipt of several disabilities for a combined evaluation of 80 percent from February 2008, 90 percent from August 2013, and 100 percent from September 2016.  As noted above, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  The Veteran's diabetes and peripheral neuropathies stem from the same etiology; thus, they are considered as one disability.  The Board finds that he meets the scheduler requirements for a TDIU.

The Board must next address whether his service-connected disabilities, either singly or in combination, prevent him from obtaining or maintaining substantial gainful employment from August 16, 2010 (the date his claim was received) to September 6, 2016 (the date upon which his 100 percent rating became effective).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The Veteran graduated from high school, and has two years of electronics college classes.  He has approximately three decades employment experience in electronics.  

A 2008 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) reflects that the Veteran worked fulltime as an electrician until his retirement from G.P. in 2007.  September 2008 VA clinical records reflect that the Veteran reported that he was retired due to age or duration of work.  

A 2011 VA Form 21-4192 reflects that the Veteran worked full time at a substantial salary as a Journeyman (Electronics) until his retirement from G.P. in September 2007.  (A January 2012 record reflects that the Veteran had worked as a computer technician at G.P. for 36 years.)

A January 2010 Social Work note reflects that the Veteran was retired due to back problems. 

In an August 2010 statement, the Veteran asserted that he was not able to work due to PTSD and diabetes and that he had to leave work because of these conditions.  In a January 2012 statement (VA Form 21-4138), the Veteran asserted that the "reason I came out on regular retirement because I can't stand the way I use to and all of my service connected conditions hinder me a lots".  Another January 2012 VA record (Agent Orange note) reflects that the Veteran worked as a computer technician for 36 years prior to his retirement in 2007.  It also reflects that he felt that he did not need to use his CPAP machine after his weight loss, and he had not used in the last year.

In essence, although the Veteran was given "regular retirement" after more than three decades at his employer and even though he stated in 2010 that it was his nonservice-connected back disability which caused him to retire, he now contends that he retired due to his PTSD, diabetes, and diabetes-related conditions. 

An April/May 2011 VA examination report reflects that the Veteran reported that he was retired and that his usual occupation was a painter; however this differs substantially from the other evidence of record which reflects that he was an electrician.  It was noted that the Veteran may have difficulty climbing ladders due to peripheral neuropathy.  He reported that he had retired in 2007 due to a nonservice-connected low back condition.  The examiner found that the Veteran's diabetes does not prevent employment but may mildly impact physical labor; it is not likely to impact sedentary labor.  The Veteran's peripheral neuropathy was found to not prevent employment, but would likely to moderately impact physical labor.  It was not likely to impact sedentary labor.  The Veteran's cataracts was not likely to significantly impact physical or sedentary labor.  Moreover, his erectile dysfunction and renal dysfunction has not been shown to significantly affect his employment.

A July 2011 VA PTSD examination report reflects that the Veteran was "doing well" with PTSD treatment which consisted of anti-depressant medication.  The Veteran had no history of suicide attempts, no history of violence/assaultiveness, no issues associated with alcohol use, and no issues associated with other substance use.  It was noted that his "current psychosocial functional status is mildly impaired."  He had no noted problems with judgement, insight, attention, orientation, impulse control, thought process, or thought content.  He had no inappropriate behavior, panic attacks, obsessive/ritualistic behavior, or episodes of violence.  His memory was good.  The Veteran reported that six hours of interrupted sleep per night causes exhaustion that interferes with daytime activities.  He also reported some irritability or outbursts of anger, and hypervigilance.  The Veteran was able to prudently handle his money, compensation benefits, bills, financial affairs.  The Veteran reported that he retired from his job in 2007 due to nonservice-connected low back problems.  The record reflects that the Veteran had mild social and occupational impairment due to PTSD, and that his PTSD does not render him unemployable or unable to secure and maintain substantially gainful employment  The examiner found that the Veteran did not have total occupational and social impairment, and did not have reduced reliability and productivity.  His PTSD symptoms were found to cause only occasional decrease in work efficiency. 

In addition to the disabilities noted above, the Veteran is also in receipt of service connection for sleep apnea, pansinusitis, and allergic rhinitis; however, he has not alleged that they are a reason why he is unable to maintain substantial gainful employment.  The Board has considered the April 2014 examination report that the Veteran's current sinus condition may likely mildly to moderately impact physical and sedentary labor requiring working in dusty environment resulting in decreased concentration and fatigue.  However, the Veteran reported that takes medication with "good results."  He also reported seven or more non-incapacitating episodes of sinusitis in the past 12 months, and three incapacitating episodes of sinusitis which required bed rest and antibiotic treatment, although clinical record do not reflect this.  An April 2015 VA examination report reflects that the Veteran's respiratory disability does not require the use of oral, parenteral corticosteroid, antibiotics, oxygen therapy, inhaled  medications, or oral bronchodilators.  It was noted that during periods of exacerbation his respiratory disabilities may "likely mildly to moderately impact physical and sedentary labor due to dyspnea and fatigue."  However, it was also noted that the Veteran had not had any physician visits for required care of exacerbations.  For his rhinitis, it was noted that he has required antibiotic treatment three or more times in the past 12 months, Veteran's current sinus condition may "likely mildly to moderately impact physical and sedentary labor secondary to pain, fatigue and decreased" and the Veteran reported that seasonally he goes to bed due to his sinuses several times a week.  With regard to his sleep apnea, the Veteran's symptoms have lessened due to losing weight (See July 2008 record), and regardless, they have not been shown to prevent substantial gainful employment with use of a CPAP at night.  The Veteran did not aver that he had retired due to his sinuses, rhinitis, erectile dysfunction, or sleep apnea. 

The Veteran's ratings are recognition that his disabilities may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment since his retirement in 2007 is not synonymous with an inability to maintain substantial gainful employment at other occupations.  The evidence of record is against a finding that the Veteran is unemployable due to his service-connected disabilities. 

In making a determination, the Board has considered the Veteran's statements, as well as the clinical records.  The Board has focused on the actual functional limitations caused by the Veteran's service-connected disabilities and how such limitations may relate to employment given the Veteran's educational and occupational history.  The Board has considered all of the Veteran's disabilities, singly and in combination.  

An important factor in the Board's decision is the Veteran's employment experience, which includes more than three decades as a computer technician and/or a journeyman electrician.  Such an occupation has not been shown to require extensive work in a dusty environment or one with significant allergens, or require extensive walking.  The Board is mindful that work as an electrician may require someone to be in physical condition such that the person is able to bend and move things.  However, the evidence does not reflect that the Veteran's service-connected disabilities would prevent this.  The Board acknowledges that the Veteran is competent to testify on matters of which he has personal knowledge, such as experiencing symptoms and effects of his own disabilities.  The Veteran's past occupation has not been shown to be prevented by his need to sit, stand, stretch, or rest his legs due to peripheral neuropathy, or other service-connected disabilities.  Even if he has to climb a ladder for some reason, the evidence does not reflect that the majority of his time during a work day would require such an activity or that the lack of ability to climb would prevent him from some form of substantial gainful employment as an electrician.  Moreover, work as a computer technician or electrician has not been shown to be likely unattainable with a mostly sedentary job or one that involves working in another related area, such writing electrical manuals, or with a job such as a receptionist, instructor of electrical courses, or greeter.  He has not been shown to have concentration problems, memory problems, through process problems, or anger issues which would prevent such work.  

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity, even in combination, as to preclude his participation in substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  
o nerve damage and numbness to left foot causes me to
trip' 3 cataracts-states does not prevent employment 4 is spine 


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, with bilateral cataracts and renal dysfunction is denied.

Entitlement to an evaluation in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity is denied.

Entitlement to an evaluation in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


